Citation Nr: 0933387	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of Department of 
Veterans Affairs (VA) Regional Office (RO).

In a decision in November 2006, the Board denied the claim of 
service connection for porphyria cutanea tarda.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order, dated in 
June 2008, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the Veteran, who is represented 
by counsel, vacated and remanded the case to the Board for 
readjudication consistent with the Joint Motion.  

In a rating decision in February 2009, the Veteran was 
granted service connection for prostate cancer.  In April 
2009, the Veteran through counsel disagreed with the 
effective date and the Board refers this matter to the RO for 
appropriate action.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

To ensure compliance with the Court's Order, additional 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the claim is remanded for the following action.

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Afford the Veteran a VA examination by a 
dermatologist or by a physician, who is 
familiar with the diagnosis of porphyria 
cutanea tarda, to determine: 

a). Whether the Veteran's description 
of cuts and sores on his hands, which 
took awhile to heal and for which he 
did not seek treatment, occurring 
after service, but within one year 
after he was last exposed to Agent 
Orange in Vietnam, is consistent with 
the signs and symptoms of porphyria 
cutanea tarda.

i). If the answer is no, please 
explain, citing to medical 
authority. 

ii). Also, if the answer is no, 
please express an opinion on 
whether it is at least as likely 
as not that that the current 
porphyria cutanea tarda is 
related to service. 

In formulating the opinion, 
considering accepted medical 
principles, pertaining to 
the history, manifestations, 
clinical course, and 
character of porphyria 
cutanea tarda, please 
comment on the clinical 
significance that after 
service, private medical 
records show that in 
February 1995, more than 20 
years after service in 
Vietnam, the Veteran was 
first treated for skin 
problems diagnosed as 
porphyria cutanea tarda.  
The Veteran reported a 6 to 
7 month history of 
blistering and fragility of 
the hands, beginning in June 
1994. 
If the answer is yes, please express an 
opinion on the following:

b). Whether the cuts and sores on the 
hands as describe by the Veteran 
equated to the manifestation of 
porphyria cutanea tarda to a 
compensable degree, that is, whether 
at least 5 percent, but less than 20 
percent, of the entire body, or at 
least 5 percent but less than 20 
percent, of the exposed areas, that 
is, the hands, were affected. 

If the Veteran's description of cuts and 
sores on his hands is consistent with the 
signs and symptoms of porphyria cutanea 
tarda, but porphyria cutanea tarda was not 
manifested to a compensable degree within 
one year after the Veteran was last exposed 
to Agent Orange in Vietnam, please express 
an opinion on the following. 

c). Whether it is at least as likely 
as not that that the current porphyria 
cutanea tarda is related to service. 

In formulating the opinion, 
considering accepted medical 
principles, pertaining to the 
history, manifestations, clinical 
course, and character of 
porphyria cutanea tarda, please 
comment of the clinical 
significance that after service, 
private medical records show that 
in February 1995, more than 20 
years after service in Vietnam, 
the Veteran was first treated for 
skin problems diagnosed as 
porphyria cutanea tarda.  The 
Veteran reported a 6 to 7 month 
history of blistering and 
fragility of the hands, beginning 
in June 1994. 

The VA examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review.  

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


